Revised June 6, 2002

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 01-20497
                       _____________________



     UNITED STATES OF AMERICA

                          Plaintiff - Appellee

          v.

     NOBELDA CABRERA

                          Defendant - Appellant

                       _____________________

                            No. 01-20501
                       _____________________

     UNITED STATES OF AMERICA

                          Plaintiff - Appellee

          v.

     LEDA CABRERA

                          Defendant - Appellant

_________________________________________________________________

          Appeals from the United States District Court
                for the Southern District of Texas
_________________________________________________________________

                           April 3, 2002

Before KING, Chief Judge, and GARWOOD and HIGGINBOTHAM, Circuit
Judges.

PER CURIAM:
     Defendants-Appellants Nobelda and Leda Cabrera were

convicted under 18 U.S.C. § 371 (1994) of conspiracy to encourage

or induce illegal immigrants to come to, enter, or reside in the

United States in violation of 8 U.S.C. § 1324(a)(1)(A)(iv)

(1994).   In this consolidated appeal, Nobelda and Leda Cabrera

urge this court to vacate their sentences and remand for

resentencing on the ground that the district court committed

three errors in calculating the total offense levels on which

their sentences are based.   They argue that the district court

improperly (1) increased their offense levels based on the

erroneous finding that the offense involved the smuggling of

twenty-five or more illegal immigrants into the United States,

(2) increased their offense levels based on the erroneous finding

that Nobelda and Leda Cabrera acted as leaders or organizers in

the conspiracy, and (3) refused to reduce their offense levels

for acceptance of responsibility.     For the following reasons, we

conclude that the district court’s findings on these three issues

are not clearly erroneous, and thus we AFFIRM Nobelda and Leda

Cabrera’s sentences.

               I.   FACTUAL AND PROCEDURAL BACKGROUND

     Nobelda and Leda Cabrera (“Nobelda” and “Leda”) were among

six defendants charged in a single indictment with violating 18

U.S.C. § 371 by conspiring “to commit an offense against the

United States, that is, encouraging and inducing aliens to come



                                  2
to, enter and reside in the United States” in violation of 8

U.S.C. § 1324(a)(1)(A)(iv).    The indictment alleged that Nobelda

and Leda were part of an operation that assisted individuals in

illegally entering the United States from Mexico by paying

parents to permit their children to accompany immigrants across

the border.   The children provided a measure of security for

illegal immigrants attempting to enter the United States because

the U.S. Border Patrol had a policy of returning families with

young children to Mexico rather than detaining them and charging

them with illegal entry.

     Both Nobelda and Leda pled guilty, preserving their right to

appeal their sentences.    The factual basis proffered by the

government in support of their pleas at their rearraignment was

derived from an investigation conducted by the Immigration and

Naturalization Service (“INS”).1       Regarding Nobelda, the

government stated that two couples had told INS agents that the

couples had been paid to give their young daughters to Nobelda

and Juan Ramon Rodriguez (Nobelda’s husband and co-defendant) so

that undocumented immigrants could pose as the children’s parents

while crossing the United States-Mexico border.       With respect to

Leda, the government asserted that she “assisted in the

conspiracy by . . . going to Western Union in order to pick up

money that had been wired as payments for the smuggling fee” and

     1
        Nobelda and Leda pled not guilty at their initial
arraignment.

                                   3
by taking “phone messages[] on behalf of Nobelda Cabrera

regarding the smuggling activity.”        Both Nobelda and Leda

admitted to this conduct before entering their guilty pleas.

     At their sentencing hearing,2 Nobelda and Leda presented

arguments to the district court in support of their previously-

filed written objections to the findings made by the probation

officer in their presentence reports (“PSRs”).        Nobelda and Leda

agreed that their PSRs properly (1) assigned each of them a base

offense level of 12 pursuant to subsections 2X1.1(a) and

2L1.1(a)(2) of the U.S. Sentencing Guidelines (“Sentencing

Guidelines”),3 and (2) increased their offense levels by two

because of the involvement of minors in the offense.4        However,

they objected to the following three steps in the calculation of

the total offense levels set out in their PSRs.        First, Nobelda

and Leda objected to the six-level increase based on the PSRs’

finding that the offense involved the smuggling of between

     2
        At Nobelda and Leda’s attorneys’ suggestion, the district
court conducted one sentencing hearing for both Nobelda and Leda.
     3
         Section 2X1.1, the guideline that governs sentencing for
conspiracy offenses, mandates the use of the base offense level
in the guideline for the substantive offense. U.S. SENTENCING
GUIDELINES MANUAL § 2X1.1(a) (2000). Section 2L1.1, the guideline
applicable to violations of 8 U.S.C. § 1324(a) (the substantive
offense in the instant case), prescribes a base offense level of
12. Id. § 2L1.1(a)(2).
     4
        See U.S. SENTENCING GUIDELINES   MANUAL § 3B1.4 (2000) (“If the
defendant used or attempted to use       a person less than eighteen
years of age to commit the offense       or assist in avoiding
detection of, or apprehension for,       the offense, increase by 2
levels.”).

                                   4
twenty-five and ninety-nine illegal immigrants into the United

States.   See U.S. SENTENCING GUIDELINES MANUAL § 2L1.1(b)(2)(B) (2000)

(providing that “[i]f the offense involved the smuggling,

transporting, or harboring of [twenty-five to ninety-nine]

unlawful aliens,” then “add 6” to the base offense level).

According to the PSRs, the INS investigation revealed that thirty

illegal immigrants were smuggled into the United States in the

course of the conspiracy.    At the sentencing hearing, the

government called upon INS Agent Elizar Paredes to explain the

basis of this finding in the PSRs.     Paredes testified that two

couples and one woman admitted to “renting out their [children]”

for use in the smuggling operation on a combined total of

“approximately 15 occasions.”    Paredes explained that the INS

“made the assumption that [the defendants] were bringing in

couples” with each child, in which case the number of illegal

immigrants smuggled would be thirty (i.e., two illegal immigrants

on each of the fifteen occasions in which the parents permitted

their children to be used in the smuggling operation).       Paredes

further stated that “the preponderance of the evidence” supported

the assumption that two illegal immigrants had been smuggled on

each occasion because “the whole purpose was to have the smuggled

aliens pose as a family unit,” and thus “[t]hey would need a

father and mother.”    However, Paredes acknowledged that “on one

occasion [we did] find that only one person used the child[,]

[s]o that would be . . . 29 persons [were smuggled].”

                                   5
     Nobelda and Leda argued that the fact that only one person

had taken a child on one of the smuggling trips rendered the

assumption that two persons were smuggled on the other trips too

speculative to justify the six-level increase for an offense

involving the smuggling of twenty-five or more illegal

immigrants.   According to Nobelda and Leda, at most, the evidence

established that the offense involved the smuggling of between

six and twenty-four illegal immigrants, justifying an offense-

level increase of only three.   See U.S. SENTENCING GUIDELINES MANUAL

§ 2L1.1(b)(2)(A) (2000).   Concluding that a preponderance of the

evidence supported the PSRs’ finding that the offense involved

the smuggling of twenty-five or more illegal immigrants, the

district court denied Nobelda and Leda’s objection and adopted

this finding.

     After increasing Nobelda and Leda’s offense level by six

based on the number-of-immigrants finding, the probation officer

arrived at the total offense level of 24 after applying a four-

level increase based on his determination that Nobelda and Leda

played “organizer or leader” roles in the offense.      Id.

§ 3B1.1(a) (“If the defendant was an organizer or leader of a

criminal activity that involved five or more participants or was

otherwise extensive, increase [the offense level] by 4 levels.”).

Finally, the probation officer found that Nobelda and Leda had

not adequately accepted responsibility for the offense to warrant

a decrease in their offense levels.   See id. § 3E1.1(a).      Nobelda

                                 6
and Leda objected to both of these findings, arguing (1) that

there was insufficient evidence that they had exercised the sort

of authority that would justify a leader/organizer finding, and

(2) that they were entitled to three-level decreases in their

offense levels because their guilty pleas, colloquies, and

previous interactions with investigating officers demonstrated

that they had sufficiently accepted responsibility for their

roles in the offense.   The district court denied both objections

and adopted the PSRs’ findings without qualification.

     Factoring in their criminal history categories, the district

court determined that Nobelda and Leda were each subject to a

range of 57 to 60 months’ imprisonment.5   The district court

imposed a prison sentence of 60 months on both Nobelda and Leda,


     5
        Nobelda was assigned a criminal history category of II,
and Leda was assigned a category of I. With total offense levels
of 24, the applicable guideline ranges were 57 to 71 months’
imprisonment for Nobelda and 51 to 63 months’ imprisonment for
Leda. See U.S. SENTENCING GUIDELINES MANUAL § 5A (2000). However,
given that the statutory maximum prescribed by the statute of
conviction (i.e., 18 U.S.C. § 371) is five years, Nobelda was
subject to a range of 57 to 60 months and Leda to a range of 51
to 60 months. See id. § 5G1.1(c)(1). Apparently in error, the
district court stated —— both at the sentencing hearing and in
the final judgment —— that the range applicable to Leda was 57 to
60 months, rather than 51 to 60 months. (The probation officer
also incorrectly determined in Leda’s PSR that she was subject to
the same imprisonment range as Nobelda.) Leda did not challenge
the determination of her guideline range in the district court,
and she has not raised the issue in this appeal. In any event,
given the district court’s decision that the purposes of the
Sentencing Guidelines would be best served by imposing the
maximum sentence of 60 months on both Nobelda and Leda, it is
clear that the court’s error in determining Leda’s guideline
range is harmless.

                                 7
explaining that “[t]hey used multiple children, little babies, to

do this, so certainly I believe that a sentence of both these

women at the high end of the guideline range is appropriate.”

The court further sentenced Nobelda and Leda to three years’

supervised release and ordered them to pay a special assessment

of $100.

     Nobelda and Leda timely appealed their sentences,

reasserting the three challenges that they made in the district

court.

                     II.    STANDARD OF REVIEW

     To succeed in an appeal of a sentence imposed pursuant to

the Sentencing Guidelines, a defendant must demonstrate that the

sentence was imposed in violation of the law, was a result of an

incorrect application of the relevant guidelines, or is greater

than the applicable guideline range and was unreasonable.    18

U.S.C. § 3742(a) (1994); see also United States v. Cho, 136 F.3d
982, 984 (5th Cir. 1998).   This court reviews a district court’s

legal interpretation and application of the sentencing guidelines

de novo and its factual findings for clear error.    United States

v. Lowder, 148 F.3d 548, 552 (5th Cir. 1998).    “[G]iv[ing] due

regard to the opportunity of the district court to judge the

credibility of the witnesses,” 18 U.S.C. § 3742(e), we will deem

the district court’s factual findings clearly erroneous only if,

based “on the entire evidence,” we are “left with the definite



                                  8
and firm conviction that a mistake has been committed.”       United

States v. Cooper, 274 F.3d 230, 238 (5th Cir. 2001) (citation

omitted).

III.    THE INCREASE BASED ON THE FINDING OF THE NUMBER OF ILLEGAL
                         IMMIGRANTS SMUGGLED

       Section 2X1.1 is the guideline that applies to conspiracy,

attempt, and solicitation offenses that are not expressly covered

by the guideline for the “substantive offense,” i.e., “the

offense that the defendant was convicted of soliciting,

attempting, or conspiring to commit.”    U.S. SENTENCING GUIDELINES

MANUAL § 2X1.1(c)(1), cmt. n.2 (2000).   The conspiracy offense of

which Nobelda and Leda were convicted, i.e., conspiracy to

violate 8 U.S.C. § 1324(a)(1)(A)(iv) by encouraging or inducing

illegal immigrants to come to, enter, or reside in the United

States, is not expressly covered by a specific offense guideline.

See id. § 2X1.1 cmt. n.1 (providing a list of the offense

guidelines that expressly cover conspiracies, which list does not

include section 2L1.1, the guideline for § 1324(a) offenses).

Section 2X1.1(a) directs the sentencing court to use the base

offense level from the guideline for the substantive offense and

to apply “any adjustments from [that] guideline for any intended

offense conduct that can be established with reasonable

certainty.”    Id. § 2X1.1(a).   Such “adjustments” are offense-

level increases or decreases that are required where certain

“specific offense characteristics, cross references, [or] special


                                   9
instructions contained in the particular guideline” apply.         Id.

§ 1B1.1(b).   Accordingly, in the instant case, the district court

set Nobelda and Leda’s base offense level at 12, as required

under section 2L1.1.   See id. § 2L1.1(a)(2).    The district court

then increased the base offense level by six based on that

court’s determination that one of the specific offense

characteristics enumerated in section 2L1.1 had been established

by a preponderance of the evidence, namely, that the “offense

involved the smuggling, transporting, or harboring of [twenty-

five to ninety-nine] unlawful aliens.”     Id. § 2L1.1 (b)(2)(B).

     Nobelda and Leda argue that the district court’s number-of-

immigrants finding is clearly erroneous because the government

failed to adduce evidence sufficient under subsection 2X1.1(a)’s

“reasonable certainty” standard to support that finding.      In

support of this argument, Nobelda and Leda analogize the instant

case to United States v. Rome, 207 F.3d 251 (5th Cir. 2000), in

which this court vacated the defendant’s sentence for conspiracy

to steal firearms after determining that the district court’s

finding that the defendant intended to steal over fifty firearms

had not been established with the “reasonable certainty” required

by subsection 2X1.1(a).    Id. at 252, 256.   In particular, Nobelda

and Leda point out that in Rome this court relied on the

statement in section 2X1.1’s commentary that “[s]peculative

specific offense characteristics will not be applied,” id. at 254

(quoting U.S. SENTENCING GUIDELINES MANUAL § 2X1.1 cmt. n.2) (emphasis

                                  10
omitted), thus rejecting as too speculative the district court’s

finding that the defendant must have intended to steal all the

guns that were in the store that he attempted to rob merely

because they were in the store, id. at 256 (noting that the

district court’s finding on the number of guns “is the type of

speculative inference the sentencing guideline comments

specifically disapprove”).   According to Nobelda and Leda, like

the district court’s inference regarding the number of guns in

Rome, the district court’s inference in the instant case that two

immigrants must have been smuggled on all but one of the fifteen

occasions in question is too speculative to satisfy the

reasonable-certainty standard.

     The government responds that Rome is inapposite to the

instant case because the reasonable-certainty standard of

subsection 2X1.1(a) is applicable only to conduct that was

allegedly intended to occur, not to conduct that allegedly did

occur, such as the smuggling of immigrants at issue in the

instant case.   Thus, the government contends, the district court

properly applied the preponderance-of-the-evidence standard, and

that court’s finding that the smuggling of twenty-five or more

illegal immigrants had been established by a preponderance of the

evidence was not clearly erroneous.

     We conclude that the government is correct that subsection

2X1.1(a)’s reasonable-certainty standard is specific to findings

of intended conduct.   As noted above, subsection 2X1.1(a)

                                 11
provides that for a conspiracy offense not expressly covered in

another guideline, the sentencing court must apply the base

offense level in the guideline for the substantive offense “plus

any adjustments from such guideline for any intended offense

conduct that can be established with reasonable certainty.”           Id.

§ 2X1.1(a) (emphasis added).   The government correctly notes that

the commentary to section 2X1.1 further clarifies the

intended/actual distinction by noting that the sentencing court

is to begin with the base offense level in the guideline for the

substantive offense and then apply the appropriate adjustments

triggered by any intended offense conduct that is established

with reasonable certainty (conduct “specifically intended”) or by

actual offense conduct.   U.S. SENTENCING GUIDELINES MANUAL § 2X1.1

cmt. n.2 (2000).6   Indeed, it makes sense that the Sentencing

Commission would specifically direct the sentencing court to

apply “any adjustments . . . for any intended offense conduct

that can be established with reasonable certainty” because

“[u]nless otherwise specified,” the Sentencing Guidelines’

definition of the “relevant conduct” that may be considered in


     6
        The commentary states:
     Under § 2X1.1(a), the base offense level will be the same
     as that for the substantive offense.         But the only
     specific offense characteristics from the guideline for
     the substantive offense that apply are those that are
     determined to have been specifically intended or actually
     occurred.
U.S. SENTENCING GUIDELINES MANUAL § 2X1.1 cmt. n.2 (2000) (emphasis
added).

                                 12
determining whether a given adjustment applies is limited to

conduct that has occurred.   Id. § 1B1.3(a)(1).    As the government

points out, the district court based the six-level increase on

its finding that the conspiracy offense involved the actual

smuggling —— not the intended smuggling —— of twenty-five or more

immigrants.7

     We note that our conclusion that the reasonable-certainty

standard governs findings of intended conduct only does not mean

that we are not guided in our review by the admonition in section

2X1.1’s commentary emphasized by Nobelda and Leda —— i.e., that

“[s]peculative specific offense characteristics will not be

applied.”   That admonition is just as pertinent where the basis

for a specific offense characteristic is actual offense conduct

as where that basis is intended offense conduct.     Although

preserving the sentencing court’s traditional authority to

consider any “relevant information without regard to its

admissibility under the rules of evidence at trial,” the

Sentencing Guidelines require that any information used by the

court in sentencing a defendant have “sufficient indicia of

reliability to support its probable accuracy.”     Id. § 6A1.3(a),

§ 6A1.3 cmt.   This court has interpreted subsection 6A1.3(a)’s


     7
        In asserting that the reasonable-certainty standard
applies to the district court’s number-of-immigrants finding,
Nobelda and Leda neither address subsection 2X1.1(a)’s reference
to “intended” (but not “actual”) offense conduct nor argue that
the district court’s finding was one of intended conduct.

                                13
“sufficient indicia of reliability” language “to require that the

facts used by the district court for sentencing purposes be

reasonably reliable.”   United States v. Rogers, 1 F.3d 341, 343-

44 (5th Cir. 1993).

     According to the PSRs, INS agents were aware of the number

of immigrants smuggled on three of the fifteen trips in question.

On two of the trips, U.S. Border Patrol officers apprehended two

immigrants posing as the mother and father of a young child, and

on the other trip, officers apprehended one immigrant posing as a

child’s father.   Although the PSRs’ account of the INS

investigation noted that only one illegal immigrant entered the

United States on one of the trips, the PSRs assumed that two

immigrants were smuggled on each occasion in determining that

Nobelda and Leda’s offense involved the smuggling of thirty

immigrants.   Paredes testified that notwithstanding the

undisputed fact that only one immigrant was smuggled on at least

one occasion, he believed that the multiplier estimate should be

two immigrants (rather than one) per trip because (1) “the whole

purpose was to have the smuggled aliens pose as a family unit, so

. . . [t]hey would need a father and mother,” and (2) the parents

were told that immigrants would pose as the children’s “parents,”

not “parent.”

     The district court agreed with the government that it had

established by a preponderance of the evidence that twenty-nine

immigrants were smuggled, reasoning that “it would seem to me to

                                14
be counter-intuitive that every single one of these [trips] would

[involve] one person, since the whole point was to have a

family.”   While Nobelda and Leda acknowledge that the information

in their PSRs supports a finding that their offense involved the

smuggling of between six and twenty-four immigrants (which would

subject them to an offense-level increase of three, rather than

six), they argue that Paredes’s testimony and the PSRs do not

provide an adequate evidentiary basis for the inference that two

immigrants were smuggled on each of the other twelve trips for

which the number of immigrants was not known.   Nobelda and Leda

further contend that the two-per-trip inference is also rendered

unreliable by the undisputed fact that only one immigrant posed

as a child’s parent on one of the fifteen trips.

     We are unable to find any published decisions, either from

this court or our sister circuits, reviewing a number-of-

immigrants finding based on an estimate such as that at issue in

the instant case.   However, there are a number of cases reviewing

a district court’s use of estimates of drug quantity or financial

loss for sentencing purposes.8   Although this court has

     8
        The base offense level for drug offenses depends on the
drug type and quantity, see U.S. SENTENCING GUIDELINES MANUAL
§ 2D1.1(a), (c) (2000), and the base offense level for taxation
offenses depends on the amount of tax loss, see id. § 2T1.1(a).
Financial loss is a specific offense characteristic of fraud,
theft, and other similar offenses; the enhancement in the offense
level increases with the amount of loss. See id. § 2B1.1(b)(1)
(“Larceny, Embezzlement, and Other Forms of Theft; Receiving,
Transporting, Transferring, Transmitting, or Possessing Stolen
Property”); § 2F1.1(b)(1) (“Fraud and Deceit; Forgery; Offenses

                                 15
recognized that a district court’s estimates of drug quantity and

financial loss must be supported by reasonably reliable

information, United States v. Robichaux, 995 F.2d 565, 571 (5th

Cir. 1993) (loss); United States v. Sherrod, 964 F.2d 1501, 1508

(5th Cir. 1992) (drug quantity), we have not specifically

addressed, as a number of other circuits have, the particular

nature of “multiplier” estimates of the type at issue in the

instant case, where a known quantity involved in a particular

occurrence (such as the amount of drugs sold in a transaction) is

extrapolated to other such occurrences.        In United States v.

Rivera-Maldonado, 194 F.3d 224 (1st Cir. 1999), for example, the

First Circuit held that the district court clearly erred in using

a “drug-quantity estimate per sale [that] was based on eleven

controlled buys throughout the entire six-month investigation.”

Id. at 233.   The First Circuit reasoned that the record did not

contain sufficient indicia of reliability to justify the

sentencing court’s use of the drug-quantity estimate per sale

(i.e., the “multiplier”).     Id. at 232-33.    Specifically, the

Rivera-Maldonado court determined that there was a lack of

sufficient indicia that the multiplier estimate was “reasonably

representative” of the drug quantity involved in other

transactions.   Id. at 232.   Based on similar reasoning, the

Second Circuit concluded in United States v. Shonubi, 998 F.2d 84


Involving Altered or Counterfeit Instruments Other than
Counterfeit Bearer Obligations of the United States”).

                                  16
(2d Cir. 1993), that the district court improperly inferred from

the fact that the defendant was found to be smuggling 427.4 grams

of heroin to the United States from Nigeria on one occasion that

he must have smuggled equivalent amounts during seven other trips

to and from Nigeria.    Id. at 89-90.    The Shonubi court explained

that although the record supported the determination that the

defendant had smuggled heroin on these other trips, “there is

simply no proof he imported 427.4 grams of heroin on each of his

seven other trips.”    Id. at 89.    Consequently, the Second Circuit

concluded that “[t]he government failed to prove by a

preponderance of the evidence that Shonubi imported more than

427.4 grams of heroin.”    Id. at 90.

     We conclude that, unlike the drug quantity multipliers

denounced by the courts in Rivera-Maldonado and Shonubi, there is

sufficient reliable evidence that the multiplier used by the

district court in the instant case is reasonably representative

of the number of immigrants smuggled on each trip.     The district

court’s findings that immigrants were smuggled on fifteen trips

and that two immigrants were smuggled on the twelve trips on

which immigrants were not apprehended are adequately supported by

a preponderance of the evidence in the record.9     Further, the

     9
        Nobelda and Leda contend that the finding of fifteen
trips is improper because the parents’ statements relied on by
the PSRs indicate a collective total of only thirteen trips.
However, a careful reading makes clear that the description in
the PSRs of the parents’ statements given to INS agents does
account for all fifteen trips that the government maintains took

                                    17
record contains sufficient indicia of reliability demonstrating

the probable accuracy of the multiplier estimate of two

immigrants per trip.     The PSRs’ findings are based on the

information gathered by the INS during its investigation of the

conspiracy, and this information was confirmed by Paredes in his

testimony at the sentencing hearing.     See Cooper, 274 F.3d at

239-40 (finding the district court’s adoption of the PSR’s drug

quantity finding was not clearly erroneous where “[i]n addition

to the PSR, . . . the district court had the benefit of an

affidavit and live testimony from [an agent of the Bureau of

Alcohol, Tobacco, and Firearms] concerning the investigation into

the [drug distribution] organization”); United States v. Gracia,

983 F.2d 625, 629-30 (5th Cir. 1993) (“Presentence reports

generally bear indicia of reliability sufficient to permit

reliance thereon at sentencing; this case, involving a report

based on the results of the DEA investigation, is no

exception.”).   Based on their investigation, INS agents concluded

that the conspirators used children to secure the benefit of the

Border Patrol’s policy of leniency toward families with young

children by paying parents for the use of their children in the

smuggling operation.10    Where, as here, the defendants have not


place.
     10
        In this appeal, the government also asserts that there
is additional circumstantial evidence in the record that,
although not relied on by the district court, supports a number-
of-immigrants finding of at least twenty-five (the lower end of

                                  18
presented evidence rebutting a finding in their PSRs and the PSRs

contain (1) information that provides an adequate evidentiary

basis for that finding and (2) sufficient indicia that this

information is reliable, the district court may adopt the finding

without further inquiry.     See Rome, 207 F.3d at 254.

Accordingly, the district court did not clearly err in

attributing the smuggling of twenty-nine immigrants to Nobelda

and Leda for sentencing purposes.

     IV.   THE INCREASE BASED ON THE LEADER/ORGANIZER FINDING

     Nobelda and Leda also argue that the district court

erroneously denied their objections to the PSRs’ findings that

they had “leader or organizer” roles in the conspiracy.

Subsection 3B1.1(a) of the Sentencing Guidelines instructs the

sentencing court that “[i]f the defendant was an organizer or

leader of a criminal activity that involved five or more

participants or was otherwise extensive, increase by 4 levels.”

U.S. SENTENCING GUIDELINES MANUAL § 3B1.1(a) (2000).   The district

court’s determination that a defendant was a leader or organizer



the range requiring an offense-level increase of six). The
government points to Paredes’s testimony that Nobelda and Leda
were found to be in possession of (1) receipts for money orders
that had all been sent to the same address (which the INS
apparently concluded were payments for smuggling), and (2) two
lists containing a total of twenty-five names, including the
names of six illegal immigrants identified by the INS in the
course of its investigation. Five of the six immigrants named in
the lists are the two couples and the one man who posed as
parents of children and were apprehended by Border Patrol
officers.

                                   19
under subsection 3B1.1(a) is a factual finding that this court

reviews for clear error.   United States v. Ayala, 47 F.3d 688,

689-90 (5th Cir. 1995).

     The probation officer based the recommended leader/organizer

increase in offense level primarily on the findings that Nobelda

and Leda were responsible for supplying young children to

accompany illegal immigrants across the border and that they

supplied these children by recruiting and paying the children’s

parents and then taking the children to Mexico from Houston.    The

PSR also stated that Nobelda and Leda recruited their co-

defendant Jose Antonio Guerrero-Funez and directed his actions in

allegedly collecting the smuggling fees and helping to transport

immigrants.   As further evidence supporting the conclusion that

Leda was a leader/organizer, the PSR pointed to airline records

for the relevant time period indicating that Leda had traveled

from Houston to Harlingen, Texas “numerous times” with an infant

on her lap and had returned to Houston without an infant.11

     In the district court, Nobelda argued that although she had

“enlisted the help of others during the course of the scheme,” it

was improper to characterize her as a “leader” or “organizer”

because there was no evidence that she exercised control or


     11
        In interviews with INS agents, the parents who had
permitted their children to be used in the smuggling operation
stated that they had been informed by Nobelda that their children
would be flown to Harlingen and then would cross the border by
land to arrive in Matamoros, Mexico.

                                20
authority over anyone else involved in the offense.        At most,

Nobelda maintained, the evidence established that she had acted

as a “manager or supervisor,” which warrants an offense-level

increase of only three under the Sentencing Guidelines.        See U.S.

SENTENCING GUIDELINES MANUAL § 3B1.1(b) (2000).   Leda similarly argued

that she was not an “organizer” or “leader” because there was no

evidence that she had control or authority over the actions of

others.   Leda further asserted that “there is reason to believe

that her role was actually minimal.”      Specifically, she pointed

out that the INS discovered during its investigation that

“Nobelda used Leda’s name in much of the carrying out [of] the

details of the conspiracy.”     Consequently, Leda maintained, it

was improper to assume that she had been the “Leda Cabrera”

listed in the airline records.     Agreeing with the government that

the preponderance of the evidence indicated that both Nobelda and

Leda had acted as leaders or organizers, the district court

adopted the PSRs’ findings and applied the four-level increase

pursuant to subsection 3B1.1(a).

     As noted above, a district court may adopt the facts

contained in a PSR without further inquiry if those facts have an

adequate evidentiary basis with sufficient indicia of reliability

and the defendant does not present rebuttal evidence or otherwise

demonstrate that the information in the PSR is unreliable.        See

Rome, 207 F.3d at 254.    Nobelda and Leda did not offer evidence

to rebut the leader/organizer findings in the PSRs, but rather

                                   21
contend that there is insufficient evidence to support those

findings.     Nobelda and Leda do not dispute the finding that they

recruited and paid parents to obtain children for use in the

smuggling operation, instead arguing that these actions amounted

to no more than “[m]erely tending to simple logistics” and thus

cannot support the district court’s application of subsection

3B1.1(a).12    Quoting from the Ninth Circuit’s opinion in United

States v. Harper, 33 F.3d 1143 (9th Cir. 1994), Nobelda and Leda

maintain that a leader/organizer increase is warranted under

subsection 3B1.1(a) only if the government shows that “the

defendant exercised some control over others involved in

commission of the offense [or was] responsible for organizing

others for the purpose of carrying out the crime.”     Id. at 1151

(internal quotations omitted) (alteration in original).

     The commentary to section 3B1.1 sets out an array of factors

that the sentencing court “should consider” “[i]n distinguishing

a leadership and organizational role (requiring a four-level

increase) from one of mere management or supervision (requiring a

three-level increase)”:

     the exercise of decision making authority, the nature of
     participation in the commission of the offense, the
     recruitment of accomplices, the claimed right to a larger
     share of the fruits of the crime, the degree of
     participation in planning or organizing the offense, the
     nature and scope of the illegal activity, and the degree
     of control and authority exercised over others.

     12
        Nobelda and Leda also have never disputed the finding
that there were five or more participants in the conspiracy.

                                  22
U.S. SENTENCING GUIDELINES MANUAL § 3B1.1 cmt. n.4 (2000).   The

district court may find that a defendant exercised a

leader/organizer role by inference from the available facts.           See

Ayala, 47 F.3d at 690.    In light of the factors enumerated in

section 3B1.1’s commentary, the evidence cited in Nobelda and

Leda’s PSRs provides an adequate basis for the inference that

Nobelda and Leda were leaders or organizers.      The PSR describes

interviews conducted by INS agents in which the parents

identified Nobelda and Leda and stated that they had offered the

parents money in exchange for the use of their children.           One of

these parents stated that she had been told by Nobelda that a

flight to Harlingen would be part of the child’s trip to

Matamoros, and that the child would return to the United States

with illegal immigrants.    The finding that Nobelda and Leda were

responsible for bringing the children to Mexico is corroborated

by the airline records containing Leda’s name and the evidence

(also cited in the PSR) that the flights from Houston to

Harlingen were confirmed from Leda’s telephone number.        The PSR

also relied on information obtained from an INS interview of Jose

Antonio Guerrero-Funez, who made smuggling arrangements with

immigrants in Mexico.    According to the agents, Guerrero-Funez

told them that Nobelda and Leda recruited him and directed him in

his smuggling activities in Mexico.




                                  23
     The foregoing information, indicating that Nobelda and Leda

were in charge of supplying children for use in the smuggling

operation, that they recruited accomplices, and that they

organized others in carrying out the crime, adequately supports

the PSRs’ findings that they were leaders or organizers.

Further, this information, having been derived primarily from the

INS’s report on its investigation and having been confirmed by

Paredes in his testimony at the sentencing hearing, bears

sufficient indicia of reliability.13   Accordingly, in the absence

of rebuttal evidence, the district court did not clearly err by

adopting the PSRs’ findings that Nobelda and Leda were leaders or

organizers.

     13
         Nobelda and Leda have not demonstrated that the
information obtained from the INS investigation is untrue or
unreliable. Leda cannot meet this burden with her claim that
Nobelda’s periodic use of Leda’s name undermines the evidence
that Leda took children to Harlingen or with her more general
claim that her role was less significant than that of Nobelda.
As we have noted in reviewing a district court’s fact findings
for sentencing purposes, “[t]he court is free to disregard a
defendant’s unsworn assertions that the PSR is unreliable.”
Ayala, 47 F.3d at 690.
     Nobelda and Leda also challenge the viability of the
leader/organizer finding by pointing out that “[e]ven the PSRs
recognize that [Jose Antonio Guerrero-Funez] was the individual
who made all the smuggling arrangements with the aliens in
Mexico.” That does not, however, mean that Nobelda and Leda
could not exercise leader/organizer roles by being responsible
for supplying children to the immigrants, a key aspect of the
conspiracy. The commentary to section 3B1.1 recognizes that
“[t]here can, of course, be more than one person who qualifies as
a leader or organizer of a criminal association or conspiracy.”
U.S. SENTENCING GUIDELINES MANUAL § 3B1.1 cmt. n.4 (2000). Moreover,
the PSR also states that Guerrero-Funez told INS agents that he
was recruited by Nobelda and Leda and that they directed his
activities.

                                24
  V.    THE DENIAL OF AN OFFENSE-LEVEL DECREASE FOR ACCEPTANCE OF
                            RESPONSIBILITY

       In their final challenge to their sentences, Nobelda and

Leda argue that the district court erroneously adopted the PSRs’

findings that they were not entitled to reductions in their

offense levels for acceptance of responsibility because they had

“minimized” their culpability for the offense.        Subsection

3E1.1(a) of the Sentencing Guidelines provides that a defendant’s

offense level should be decreased by two “[i]f the defendant

clearly demonstrates acceptance of responsibility for his

offense.”    U.S. SENTENCING GUIDELINES MANUAL § 3E1.1(a) (2000).14

Following the guidance provided in the commentary to section

3E1.1, this court recognizes that the sentencing court “is in a

unique position to evaluate a defendant’s acceptance of

responsibility” and thus accords “great deference” to the

sentencing court’s finding on this issue.        Id. § 3E1.1 cmt. n.5;

see also United States v. Hooten, 942 F.2d 878, 883 (5th Cir.

1991).



       14
        A defendant whose unreduced offense level is 16 or
greater and who has satisfied the “clearly demonstrates” standard
of subsection 3E1.1(a) is entitled to an additional decrease of
one level (for a total of three) if “the defendant has assisted
authorities in the investigation or prosecution of his own
misconduct.” U.S. SENTENCING GUIDELINES MANUAL § 3E1.1(b) (2000).
Nobelda and Leda assert that they are entitled to the full three-
level decrease. Because we conclude that the district court did
not clearly err in finding that they failed to clearly
demonstrate acceptance of responsibility, however, we need not
address the applicability of subsection 3E1.1(b).

                                    25
     In an addendum to Nobelda’s PSR, the probation officer

explained his decision not to recommend a reduction in her

offense level for acceptance of responsibility:

     We maintain that [Nobelda] has not demonstrated full
     responsibility for her actions in this conspiracy, as she
     emp[h]atically denied being a smuggler and minimized her
     role by stating that she was “only trying to help out her
     neighbors.”

At the sentencing hearing, the government’s attorney did not

defend the PSR’s recommendation regarding acceptance of

responsibility, but rather stated that “[i]t’s hard for me to

object [to an offense-level decrease for acceptance of

responsibility] when the person comes in and pleads guilty to the

offense short of trial and then she did debrief.”   After noting

the PSR’s conclusion that Nobelda had minimized the seriousness

of her actions by stating that she was trying to help her

neighbors, the district court asked Nobelda whether she would

like to say anything about the acceptance of responsibility

issue.15   Nobelda responded:

     I accepted my responsibility because . . . I accepted the
     truth because I participated and I helped those people
     out, but I want it to be clear that at no moment I was
     caught with anybody, at no moment. . . . [A]t no moment
     did those people do the deal with me.      They paid her
     (“the lady with the children”) but at no moment did they
     pay me.

The court then overruled Nobelda’s objection and adopted the

PSR’s finding that she had not accepted responsibility to the

     15
        Both Nobelda and Leda communicated with the district
court through translators.

                                26
extent necessary to warrant an offense-level decrease under

section 3E1.1.

     Turning to Leda’s objection, the district court pointed to

her written statement offered to demonstrate acceptance of

responsibility, which the probation officer had deemed

insufficient:

     I am writing this statement so that I can attempt to
     express how I badly feel for my actions in committing the
     offense. . . . I knew that my sister, Nobelda Cabrera,
     was involved in helping aliens illegally enter the United
     States.    She would do this by arranging for small
     children to accompany the aliens as they crossed the
     border. I am not sure of the exact details and I don’t
     know how many times she did this. But I admit that I
     helped her on some occasions by —— among other things ——
     taking telephone messages regarding the smuggling, and
     picking up money that was paid because of the smuggling.
     I realize that I assisted her and contributed to her
     illegal conduct.

The probation officer determined that this statement minimized

Leda’s role “by directing the aggravating role to Nobelda.”      Leda

made a similar statement at the sentencing hearing when the

district court gave her the opportunity to speak about her

acceptance of responsibility:

     I accept my responsibility. And I am asking you and all
     the authorities for forgiveness. I accept that I took
     messages for my sister. I accept that I knew . . . what
     she was doing. But I don’t have so much to do with this
     thing because many times I talked with her and she never
     gave me the specific explanation.

The district court also overruled Leda’s objection and adopted

the PSR’s finding that she was not entitled to an offense-level

decrease for acceptance of responsibility.


                                27
     Pointing to the commentary to section 3E1.1, Nobelda and

Leda argue that the district court erroneously denied them

acceptance-of-responsibility reductions because they “timely

admitted the conduct comprising the offense of conviction and

ha[ve] not falsely denied the additional relevant conduct for

which [they are] accountable.”    Nobelda and Leda are correct that

it is appropriate for the district court to consider whether a

defendant has “truthfully admitt[ed] the conduct comprising the

offense(s) of conviction, and truthfully admitt[ed] or not

falsely den[ied] any additional relevant conduct” “[i]n

determining whether a defendant qualifies under subsection

[3E1.1](a).”   U.S. SENTENCING GUIDELINES MANUAL § 3E1.1 cmt. n.1(a)

(2000).   While the commentary accords particular importance to

this consideration by deeming it “significant evidence” of

acceptance of responsibility if accompanied by a timely guilty

plea, see id. § 3E1.1 cmt. n.3,16 it is only one of the

considerations that the commentary deems appropriate, and the

commentary specifies that its list of appropriate considerations

is not exhaustive, see id. § 3E1.1 cmt. n.1.


     16
         The commentary states:
     Entry of a plea of guilty prior to the commencement of
     trial combined with truthfully admitting the conduct
     comprising the offense of conviction, and truthfully
     admitting or not falsely denying any additional relevant
     conduct . . . will constitute significant evidence of
     acceptance of responsibility for purposes of subsection
     [3E1.1](a).
U.S. SENTENCING GUIDELINES MANUAL § 3E1.1 cmt. n.3 (2000).

                                  28
     Particularly in light of the great deference that we owe the

district court’s acceptance-of-responsibility findings, we cannot

say that it was clear error to conclude that Nobelda and Leda’s

statements minimized their conduct to the extent that they were

not completely truthful or that Nobelda and Leda falsely denied

some of their relevant conduct.     Moreover, even assuming Nobelda

and Leda’s statements were truthful and did not falsely deny

their offense conduct, it would not have been clear error for the

district to conclude that their minimization of their conduct

outweighed this “significant evidence” of acceptance of

responsibility.   Nobelda and Leda “bear[] the burden of

demonstrating the recognition and affirmative acceptance of

personal responsibility.”     Ayala, 47 F.3d at 690.   Given that

Nobelda and Leda’s statements were somewhat equivocal and that

the district court is particularly well-situated to ascertain

whether defendants have demonstrated acceptance of

responsibility, the district court’s conclusion that Nobelda and

Leda failed to meet this burden is not clearly erroneous.

                            VI.   CONCLUSION

     Because we conclude that the district court did not clearly

err in finding that (1) the offense involved the smuggling of

twenty-nine immigrants, (2) Nobelda and Leda were leaders or

organizers, and (3) they had not accepted responsibility for




                                   29
their conduct in the offense, we AFFIRM Nobelda and Leda

Cabrera’s sentences.




                               30